               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

  EDWARD L. MATHEWS,

                             Petitioner,              Case No. 18-CV-1810-JPS
  v.

  PAUL KEMPER,

                             Respondent.                               ORDER


       Petitioner filed this action on November 15, 2018, asserting a claim

for ineffective assistance of counsel, a claim based on state procedural law,

and a confusing claim regarding an alleged lack of jurisdiction in the state

court. (Docket #1). The Court dismissed the second claim, based entirely on

state law, at screening. (Docket #5 at 5). The Court also found that Petitioner

had failed to exhaust his state court remedies as to his third claim, based on

an alleged lack of jurisdiction. Id. at 5–6. The Court directed Petitioner to

choose one of three options to move forward: 1) dismiss his petition and

return to state court to exhaust his remedies there, 2) move for a stay of this

action while he returns to state court, or 3) proceed only on his first claim,

for ineffective assistance, which has been properly exhausted. Id. at 6.

Petitioner has elected for the second route; he filed a motion to stay this

action on February 4, 2019. (Docket #6).

       A stay and abeyance is appropriate when “the petitioner had good

cause for his failure to exhaust all claims and. . .the unexhausted claims

have some possible merit.” Dolis v. Chambers, 454 F.3d 721, 724 (7th Cir.

2006) (citing Rhines v. Weber, 544 U.S. 269, 277–78 (2005)); Arrieta v. Battaglia,
461 F.3d 861, 866–67 (7th Cir. 2006). “[W]henever good cause is shown and

the claims are not plainly meritless, stay and abeyance is the preferred

course of action.” Tucker v. Kingston, 538 F.3d 732, 735 (7th Cir. 2008).

Requiring a showing of good cause before entertaining a stay is critical

because staying a federal habeas petition: (1) frustrates the Antiterrorism

and Effective Death Penalty Act of 1996’s (“AEDPA”) “objective of

encouraging finality of state court judgments by allowing a petitioner to

delay the resolution of the federal proceedings”; and (2) “undermines

AEDPA’s goal of streamlining federal habeas proceedings by decreasing a

petitioner’s incentive to exhaust all his claims.” Rhines, 544 U.S. at 270. It is

for this reason that the Supreme Court has emphasized that a “stay and

abeyance should be available only in limited circumstances.” Id.

       The Court finds that Petitioner is not entitled to a stay and abeyance

of this action in order to exhaust his remedies as to his third claim. As the

Court explained in its screening order, Petitioner was required to establish

that he “had good cause for his failure to exhaust, his unexhausted claim

[is] potentially meritorious, and there is no indication that the petitioner

engaged in intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278.

Though he bears the burden to prove these elements, Petitioner’s three-

page motion waxes on incomprehensibly about his jurisdictional concerns,

without any citations to law or evidence.

       In any event, Petitioner has clearly failed to meet the first two

elements. As to the first element, Petitioner barely mentions the issue. The

only cause Petitioner cites for his failure to exhaust the claim is that he

believes his state court attorneys should have raised the matter previously.

But this does not explain why Petitioner did not raise the issue himself in a

motion for post-conviction relief, even if he had a disagreement with his


                                  Page 2 of 4
attorneys about presenting the claim. Petitioner certainly had ample time

to do so between the rejection of his appeal to the Wisconsin Supreme Court

and the filing of this case. See (Docket #5 at 2).

       Petitioner’s request for a stay also fails on the second element. In the

screening order, the Court noted that Petitioner’s jurisdictional claim was

unclear. The instant motion helps explain the claim, but not to Petitioner’s

benefit. Petitioner’s rambling argument about a lack of jurisdiction coupled

with assertions about his nationality evoke the “sovereign citizen”

movement, something this Court has dealt with many times. The

movement generally contends that adherents are not citizens of the United

States, and are either citizens of some fantastical non-existent entity (like

the Moroccan Empire) or are somehow completely independent of any

nation. See United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011); Williams

El v. City of Sheboygan, No. 18-CV-293-JPS, 2018 WL 2416582, at *2–3 (E.D.

Wis. May 29, 2018). While believers contend that this sets them outside the

jurisdiction of courts and law enforcement, they are flat wrong. Id.

Petitioner’s claim, founded on these beliefs, is therefore frivolous.

       In light of the foregoing, the Court concludes that Petitioner has not

presented the limited circumstances in which a stay and abeyance is

appropriate. It will, therefore, deny Petitioner’s motion for the same. The

Court appreciates that if the instant petition is dismissed, it will “‘effectively

end any chance at federal habeas review.’” Tucker, 538 F.3d at 735 (quoting

Dolis, 454 F.3d at 725). However, the petition need not end here if Petitioner

desires to proceed on his remaining claim regarding ineffective assistance

of counsel. In light of the Court’s decision to deny his request for a stay and

abeyance, Petitioner must decide between the following two options no

later than August 1, 2019. First, Petitioner may proceed solely on the basis


                                   Page 3 of 4
of his single, properly exhausted claim. However, if he elects this course of

action, the Court will consider only the merits of that claim, which would

restrict future federal habeas corpus review of Petitioner’s unexhausted

claims because those claims would then be subject to the AEDPA’s

limitation on successive filings, as well as AEDPA’s one-year statute of

limitations. Second, Petitioner may voluntarily dismiss this action and

proceed with further motions for post-conviction relief in Wisconsin state

court. This choice may limit future federal habeas corpus review of

Petitioner’s claims in light of the AEDPA one-year statute of limitations,

which, as the Court discussed in its screening order, elapsed at or before

the time the petition was filed.

       Accordingly,

       IT IS ORDERED that Petitioner’s request for a stay and abeyance

(Docket #6) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Petitioner shall file, no later

than August 1, 2019, either: (i) a notice indicating that he wishes to proceed

on his exhausted claim only; or (ii) a voluntary dismissal of his petition

altogether. If Petitioner fails to file such a submission in accordance with

the deadline set forth above, his petition will be dismissed without further

notice. If Petitioner files a notice indicating that he wishes to proceed on his

exhausted claim only, the Court will issue an appropriate briefing schedule.

       Dated at Milwaukee, Wisconsin, this 18th day of July, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge



                                   Page 4 of 4
